Citation Nr: 0524088	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  03-13 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to assignment of a higher disability rating for 
bilateral sensorineural hearing loss, currently rated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel

INTRODUCTION

The veteran had active duty from November 1953 to November 
1956.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In December 2003, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel Board hearing held at 
the Newark, New Jersey, RO.  The Board remanded the claim in 
July 2004 for consideration of evidence received subsequent 
to the December 2003 hearing.


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as bilateral sensorineural hearing loss, is 
productive of Level II hearing acuity in the right ear and 
Level III hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
rating for bilateral sensorineural hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5104, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, 4.87, Diagnostic Code 
6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  To implement the provisions of 
the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligations of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

VA has fulfilled its duty to notify the appellant in this 
case.  In the July 2004 VA letter, as well as the March 2005 
supplemental statement of the case (SSOC), the RO informed 
the appellant of the applicable laws and regulations, 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In the July 2004 
letter, VA informed the appellant that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from identified private 
health care providers.  The letter also advised the appellant 
to submit any relevant evidence in his possession. 

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

It is noted that the original rating decision on appeal was 
in March 2003 and the VA furnished VCAA notice to the veteran 
in July 2004.  Therefore, the veteran did not receive a VCAA 
notice prior to the initial rating decision.  Nonetheless, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran.  VCAA notice was provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  No prejudice to the veteran has 
been alleged or shown.  Mayfield v. Nicholson, No. 02-1077, 
U.S. Vet. App. (April 14, 2005).

The Board finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records, and VA 
medical records.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  The veteran has 
been afforded several VA examinations, and the Board finds 
that the record as it stands contains adequate medical 
evidence to adjudicate the claim.  Thus, the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issue is now ready 
to be considered on the merits.

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, 
where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  The veteran's service-
connected hearing loss has been rated by the RO under the 
provisions of Diagnostic Code 6100.

In evaluating hearing service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the record, on the authorized VA audiological 
evaluation in March 1998, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
05
15
20
LEFT
N/A
15
05
20
50

The average puretone threshold was 13 decibels in the right 
ear and 23 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 100 percent in the left ear.

The record also contains a March 1998 private audiogram which 
appears to show results consistent with the March 1998 VA 
audiogram. 

On the authorized VA audiological evaluation in June 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
10
20
25
LEFT
N/A
10
15
35
65

The average puretone threshold was 18 decibels in the right 
ear and 31 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 90 percent in the 
right ear and of 80 percent in the left ear.

A June 2001 private audiogram from Dr. Lloyd Zbar, M.D. shows 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
10
35
35
LEFT
N/A
10
10
40
70

The average puretone threshold was 24 decibels in the right 
ear and 33 decibels in the left ear.  




On the authorized VA audiological evaluation in October 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
20
30
40
LEFT
N/A
20
20
40
70

The average puretone threshold was 28 decibels in the right 
ear and 38 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 96 percent in the left ear.

On the authorized VA audiological evaluation in February 
2003, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
10
25
25
LEFT
N/A
15
10
40
75

The average puretone threshold was 15 decibels in the right 
ear and 20 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and of 94 percent in the left ear.

A January 2004 private audiogram from Industrial Hearing 
Testing shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
0
10
15
LEFT
N/A
10
5
10
15

The average puretone threshold was 9 decibels in the right 
ear and 10 decibels in the left ear.  

The Board first notes that neither ear shows an exceptional 
pattern of hearing impairment.  Therefore, Table VI should be 
used for rating purposes.  Using the audiogram results most 
favorable to the veteran (the results showing the greatest 
hearing loss) and applying the criteria found in 38 C.F.R. 
§§ 4.85-4.87, the veteran's audiological examinations for the 
left ear yielded level III hearing and level II hearing in 
the right ear.

Entering the category designations for each ear into Table 
VII results in a 0 disability rating under Diagnostic Code 
6100.  

The Board has carefully reviewed and considered the veteran's 
statements and understands the adverse impact on the 
veteran's daily activities because of his hearing impairment.  
However, the Board must base its decision on the relevant 
medical evidence of record.  As noted above, the correct 
rating is derived by mechanical application of the ratings 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  The degree of 
bilateral hearing loss shown by the examinations fails to 
meet the standards for a 10 percent disability rating.  
Therefore, the preponderance of the evidence is against the 
veteran's claim.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  
38 C.F.R. § 3.321(b)(1).  Accordingly, the Board finds that 
criteria for submissions for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The veteran may always advance a new 
claim for an increased rating should his hearing loss 
disability increase in severity in the future.  However, 
based on the evidence currently of record a compensable 
rating is not warranted. 


ORDER

Entitlement to assignment of a higher disability rating for 
bilateral sensorineural hearing loss, currently rated as 
noncompensable, is denied.





	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


